Case 2:19-cv-13429-PDB-DRG ECF No. 89 filed 08/10/20         PageID.3231     Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 GENERAL MOTORS LLC,
 GENERAL MOTORS COMPANY,                              Case No. 19-cv-13429

                    Plaintiffs,                       Paul D. Borman
 v.                                                   United States District Judge

 FCA US LLC, FIAT CHRYSLER                            David R. Grand
 AUTOMOBILES N.V., ALPHONS                            United States Magistrate Judge
 IACOBELLI, JEROME DURDEN,
 MICHAEL BROWN,

                Defendants.
 ______________________________/


      ORDER RE: EASTERN DISTRICT OF MICHIGAN LOCAL RULE 59.1

While the Court has ordered a response to Plaintiffs’ Motion to Alter or Amend

Judgment, the Court does not direct a reply by Plaintiffs.

IT IS SO ORDERED.



Dated: August 10, 2020                        s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge
